Citation Nr: 0205274	
Decision Date: 05/28/02    Archive Date: 06/03/02	

DOCKET NO.  94-11 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than January 16, 
1992, for a grant of service connection for residuals of a 
wound of the right upper jaw with right temporomandibular 
joint pain and missing teeth.  

2.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound to the right upper lip.

3.  Entitlement to service connection for a wound scar on the 
back of the neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
December 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) New York, New York Regional Office 
(RO).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claims; all 
available, relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran filed a claim for VA compensation in June 
1969.  At that time, he noted that he had been hit in the 
mouth with shrapnel and had his front tooth knocked out.  

3.  On January 7, 1970, the RO informed the veteran that due 
to his failure to attend a VA evaluation the VA had denied 
his claim.  This determination was not appealed.  

4.  In February and March 1970, the veteran did undergo a VA 
evaluation.  In an April 1970 rating determination, a 
fragment wound to the upper lip was indicated, but it was 
found that the veteran had no residual disabilities 
associated with this condition.  As a result, the claim was 
denied.  The veteran was notified of this determination in 
May 1970.  He did not appeal this determination.  

5.  In a November 1974 rating determination, service 
connection was denied for jungle rot because his service 
records and other evidence did not show complaints of or 
treatment for this condition.  The veteran was notified of 
this determination in November 1974.  He did not appeal this 
determination.  

6.  Following November 1974, the veteran filed a series of 
claims.  Significantly, he made no reference to a shell 
fragment wound of the jaw.

7.  On January 16, 1992, the veteran filed a specific claim 
seeking service connection for an injury to the mouth caused 
by shrapnel.  Based on this claim, the RO, within an April 
1993 rating determination, granted service connection for a 
wound of the right upper jaw with right temporomandibular 
joint pain and missing teeth.  

8.  The RO rating decisions prior to April 1993 were 
supported by evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.  

9.  The residuals of the veteran's scar caused by the 
shrapnel wound to the right upper lip has caused a mild 
disfigurement.  

10.  Service personnel records support the veteran's 
contention that the scar located on the back of his neck is 
the result of a wound sustained in active service.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 16, 
1992, for service connection for a wound of the right upper 
jaw with right temporomandibular joint pain and missing teeth 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
5110(a), 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 
3.105, 3.400 (2001) and 66 Fed. Reg. 45,620 45,630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

2.  The criteria for 10 percent evaluation for a scar of the 
right upper lip have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b), 
4.2, 4.3, 4.7, 4.10, 4.40, 4.118, Diagnostic Codes 7800, 7803 
and 7804 (2000) and 66 Fed. Reg. 45,620 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

3.  A residual wound scar on the back of the neck was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2001) and 66 Fed. Reg. 45,620 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service separation evaluation of November 1968 indicates 
a shrapnel wound to the right side of the mouth.  The veteran 
filed a claim seeking service connection for a "hit" in the 
mouth with shrapnel, knocking out his front tooth, in June 
1969. 

In October 1969, the veteran indicated that he was unable to 
attend a scheduled skin examination in September 1969.  This 
evaluation was rescheduled for November 1969.  However, he 
once again failed to attend.  Based on the veteran's failure 
to attend the VA examinations the RO denied the claim.  He 
was notified of this determination on January 7, 1970.  The 
veteran did undergo a medical evaluation in February and 
March 1970.  These examinations did not specifically indicate 
a current disability associated with a wound to the right 
upper jaw with a missing tooth.  

In an April 1970 rating determination, service connection was 
denied for many of the veteran's claims.  The veteran was 
notified of this determination in May 1970.  At that time, a 
series of disabilities, including a scar and a fragment wound 
to the upper lip were noted.  It appears to be concluded that 
no residuals were shown from the evidence the RO now had.  
Consequently, the claim was denied.   

The veteran did not appeal the April 1970 determination.  
Accordingly, it became a final decision regarding these 
claims.  The veteran filed a series of claims following 1970.  
However, he made no reference to a wound of the right upper 
jaw until January 1992.  At that time, he contended that he 
had not simply injured his lip, but injured his mouth.  The 
veteran claimed that the April 1970 rating determination was 
incorrect and that the full extent of the injury to his mouth 
was not properly assessed.  The veteran further contended 
that a much more severe dental injury occurred and that he 
should have been evaluated for a dental disability.  He 
claimed clear and unmistakable error was committed within the 
April 1970 decision.

A VA evaluation was performed in March 1993.  At that time, 
he complained of severe pain to the right side of the face 
radiating to the right temporomandibular joint area.  There 
was also pain when the veteran made movements to the right.  
The diagnosis indicated a documented traumatic injury 
resulting in loss of teeth and temporomandibular joint pain 
which was probably due to bruxism and/or trauma to the 
maxilla exacerbated by mental illness.  

In an April 1993 rating determination, service connection was 
awarded for a wound of the right upper jaw with right 
temporomandibular joint pain and missing teeth.  A 10 percent 
evaluation was awarded.  An effective date of January 16, 
1992 was assigned.

The veteran testified before the undersigned in April 2002.  
With regard to the scar on the backside of his lip, he noted 
soreness, pain and tenderness caused by the scar.  He also 
noted the use of a mustache to hide the scar.  The veteran 
also cited a scar on his neck caused by shelling.  He 
indicated treatment at a field hospital.  

With regard to the issue of an earlier effective date for the 
award of service connection for the wound to the right upper 
jaw, the veteran testified before the undersigned that he did 
not recall filing a claim for this condition before 1992.  
However, he did recall treatment for this condition.  The 
veteran appears to indicate that he did file a claim for this 
disability in 1978.  However, he noted that during this time 
he was using Lithium and had difficulties recalling events.  
It was indicated that the veteran was treated on numerous 
occasions for dental problems.  

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West Supp. 
2001, and the promulgated regulations).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified of the 
reasons and bases for the denial of his claims.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the rating decision, statement of the 
case, and supplemental statements of the case, informed the 
veteran of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, all pertinent evidence is of record.  In addition, the 
veteran was afforded opportunities to submit argument on 
behalf of his claims, which he did before the undersigned.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of the claims.  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

The Board has considered whether the veteran should have been 
awarded service connection for a wound to the right upper jaw 
in April 1970 from the date he originally filed this claim in 
July 1969.  However, this initial claim was effectively 
denied by the RO in January 1970 due to the veteran's failure 
to report for several scheduled examinations.  This 
determination was not appealed by the veteran.  Based on the 
evidence of record, had the veteran responded to the request 
for examinations in September 1969 and November 1969, the RO 
may have granted this claim.  Unfortunately, he was unable to 
attend either examination, which appear to have been 
scheduled in order to specifically determine the nature and 
extent of the dental disorder.  A dental rating sheet dated 
January 1970, contained within the veteran's claims folder, 
appears to indicate an evaluation of the dental disorder in 
January 1970 without an examination (based on the veteran's 
failure to attend an examination).  The dental evaluation 
sheet appears to have utilized the veteran's service medical 
records.  

In any event, the RO decision of January 1970 was final in 
the absence of clear and unmistakable error (CUE).  Under 
38 C.F.R. § 3.105(a), a prior decision must be reversed or 
amended when the evidence establishes "clear and 
unmistakable error."  As stated by the Court, for CUE to 
exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

In this case, the Board finds absolutely no evidence to 
support the conclusion that the January 1970 rating 
determination contains CUE.  The rating determination was 
clearly based on the fact that the veteran failed to attend 
several scheduled evaluations.  Accordingly, CUE is not 
found.  Based on the regulations that existed in July 1969 
and today, where entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, action shall be 
taken in accordance with 38 C.F.R. § 3.655(b) (2000).  When 
the examination was scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  

The veteran has contended CUE exists within an April 1970 
rating determination.  Based on the review of the February 
1970 examination, which appears to have also included a 
dermatology evaluation in March 1970, the Board must find no 
CUE within this determination.  In this regard, the Board 
wishes to emphasize that the Court has consistently stressed 
the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the VA evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

The veteran appears to indicate that he refiled this claim in 
1978.  The Board has reviewed statements submitted by both 
the veteran and his representative in 1978.  Unfortunately, 
the Board is unable to find a claim seeking service 
connection for this disability in 1978.  A detailed statement 
from the veteran's representative in July 1978 fails to note 
this disability.  

In this case, the veteran petitioned to reopen his previously 
denied claim on January 16, 1992.  Consequently, under 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(q)(ii), the 
effective date of a claim received after a final prior 
disallowance will be the date of the claim or the date 
entitlement arose, whichever is later.  In this case, the 
veteran could be awarded service connection for this 
disability no earlier than the date of the receipt of his 
application to reopen his claim by the RO, January 16, 1992.  
It is important to note that the RO's final decision to allow 
this claim was clearly based on the VA examination of March 
1993.  Accordingly, for reasons found above, the claim must 
be denied.

With regard to the veteran's claim of an increased evaluation 
for a fragment wound of the right upper lip, superficial 
scars, poorly nourished, with repeated ulcerations, or scars 
that are superficial, tender and painful on objective 
demonstration warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803 and 7804.  A noncompensable 
evaluation is warranted for slightly disfiguring scars of the 
head, face, or neck.  A 10 percent evaluation requires that 
the scars be moderately disfiguring.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Based on the veteran's testimony 
before the undersigned, the Board believes that he is 
entitled to a 10 percent evaluation for his scar based on the 
difficulties associated with this disability.  Difficulties 
with occasional bleeding and disfigurement are indicated.  
Accordingly, the Board finds that a 10 percent evaluation is 
warranted.  Based on the veteran's own statements, an 
evaluation beyond 10 percent is clearly not warranted.

With regard to the veteran's claim of service connection for 
a scar located on the back of his neck.  The Board must note 
that the veteran's testimony before the undersigned is 
consistent with his service.  During his service, he 
indicates that he was treated in a field hospital.  Such 
medical records regarding treatment at a field hospital are 
notoriously difficult to locate.  Based on the veteran's 
contentions, which the Board has found to be credible, the 
Board finds that service connection should be awarded for a 
scar located on the veteran's neck.  As noted within 
38 U.S.C.A. § 1154(b) (West 1991), in the case of a veteran 
who engaged in combat with the enemy in active service, the 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Under 38 C.F.R. § 3.304(d) 
(2000), satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there was no official record of 
such incurrence or aggravation.  In this case, the veteran's 
testimony regarding the scar is found to be totally credible.  
Accordingly, service connection is warranted.


ORDER

Entitlement to an effective date earlier than January 16, 
1992, for the award of service connection for a wound of the 
right upper jaw with right temporomandibular joint pain and 
missing teeth is denied.  

Entitlement to an increased evaluation for a shell fragment 
wound of the right upper lip to 10 percent is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  

Service connection for a wound scar of the neck is granted.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

